Citation Nr: 1531660	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and mood disorder, claimed as secondary to sleep apnea.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to an effective date earlier than January 19, 2013, for the grant of service connection for sleep apnea.

4.  Entitlement to an effective date earlier than February 9, 2015 for the grant of service connection for stroke with voiding dysfunction, bowel impairment, and difficulty speaking.

5.  Entitlement to an initial evaluation in excess of 20 percent for stroke with voiding dysfunction, bowel impairment, and difficulty speaking.

6.  Whether there was clear and unmistakable error (CUE) in a July 6, 1953 rating decision that granted service connection for residuals of a nasal bone fracture and assigned a 10 percent evaluation.

7.  Whether there was CUE in a September 21, 1981 rating decision that continued the evaluation of residuals of nasal bone fracture at 10 percent.

8.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for hypertension and atrial fibrillation secondary to sleep apnea have been raised by the record in a June 2015 supplemental claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date earlier than February 9, 2015 for the grant of service connection for stroke, an initial evaluation in excess of 20 percent for stroke, whether there was CUE in a July 6, 1953 rating decision that granted service connection for residuals of a nasal bone fracture and assigned a 10 percent evaluation, whether there was CUE in a September 21, 1981 rating decision that continued the evaluation of residuals of nasal bone fracture at 10 percent, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is related to the Veteran's service-connected sleep apnea.

2.  In July 1953, the RO denied service connection for a right knee disability; the Veteran did not appeal.  In August 1985, a petition to reopen the claim was administratively denied; the Veteran did not appeal.  Service connection was again denied in April 2000, and in November 2001 the RO declined to reopen the claim; the Veteran did not appeal.  

3.  Evidence added to the record since the November 2001 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability, and does not raise a reasonable possibility of substantiating the claim.  

4.  The Veteran submitted a claim of entitlement to service connection for sleep apnea on May 1, 2012; service connection was granted based on this claim.  There are no communications prior to the May 2012 submission which may be considered a formal or informal claim for service connection.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is secondary to the service-connected sleep apnea.  38 C.F.R. § 3.310(a) (2014).

2.  The July 1953, August 1985, April 2000, and November 2001 decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for an effective date of May 1, 2012, but no earlier, for the grant of service connection for sleep apnea have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that service connection for an acquired psychiatric disorder is warranted, no discussion of the VCAA as it pertains to that claim is necessary.  

A May 2012 letter discussed the evidence necessary to support a claim of entitlement to service connection on a direct and secondary basis.  The Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

A January 2014 letter explained the basis for the previous final denial of service connection for a right knee disability and instructed that any evidence the Veteran submitted must be new and related to the bases for the previous denial.  The Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA records have been obtained and associated with the record.  The Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection for a Psychiatric Disorder

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Upon consideration of the record, the Board has determined that service connection is warranted for an acquired psychiatric disorder.  In this regard, the record reflects that the Veteran was diagnosed in June 2012 with panic disorder and mood disorder by a VA examiner.  The VA examiner concluded that the etiology of the Veteran's psychiatric symptoms appeared to be sleep apnea.  At the time of this examination, service connection had not yet been awarded for sleep apnea; however, such award was made in a February 2014 rating decision.  In light of the award of service connection for sleep apnea and the opinion by the June 2012 VA examiner, the Board concludes that service connection for panic disorder and mood disorder may be granted.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for a right knee disability was denied in a July 1953 rating decision.  The RO determined that a right knee disability was not incurred in or aggravated by service.  

At the time of the July 1953 rating decision, the record contained the Veteran's service treatment records.  They indicate that the Veteran presented for treatment in October 1951 following a motor vehicle accident.  There is no indication in the associated treatment records that the Veteran complained about any right knee symptoms.  On separation examination in March 1953, the Veteran's lower extremities were normal.

In July 1995, the Veteran requested reevaluation of his right knee condition.  In August 1995, the RO informed the Veteran that his claim for a right knee condition had been denied in July 1953.  It noted that no new and material evidence had been furnished, and that the claim was not reopened.  

In January 2000, the Veteran requested service connection for his right knee condition.  In conjunction with his claim, he submitted a November 1994 treatment record from J.B.H., M.D.  Therein, Dr. H. indicated that he was seeing the Veteran for the first time in about one and one half years, and noted the Veteran's report of discomfort in the front of his right knee.  He also noted the Veteran's report that he injured his knee during the Korean War, and that he had been on disability since then.  He indicated that X-rays revealed an old area of ossification at the tibial tubercle and might represent a small fracture which had been present for a quite a while.  

In April 2000, the RO denied service connection for injury of the right knee.  It concluded that the injury existed prior to service and that there was no objective evidence of worsening as the result of service.  

In June 2000, the Veteran stated that he had been receiving a 10 percent disability since 1953, and that he had believed that he was being compensated for his knee.  He noted that his right knee was injured at the time of his nasal injury, and that his knee had bothered him since service.

In November 2000, the Veteran submitted an additional report from Dr. H., dated in August 2000.  Therein, Dr. H. indicated that he was seeing the Veteran for the first time since 1994.  He maintained that the evidence demonstrated injury to the Veteran's right knee during service and aggravation of that injury.

In November 2001, the RO determined that new and material evidence had not been submitted to reopen the claim.  It concluded that the evidence submitted in connection with the petition to reopen was cumulative.  It noted that service connection had been previously denied because the claimed disability was not shown to have been incurred in or caused by service, nor was there evidence indicating a possibly preexisting disability aggravated by service.  

The Veteran most recently petitioned to reopen his claim in October 2013.  Evidence added to the record since the November 2001 rating decision includes an April 2003 VA X-ray report showing a bone fragment in the right knee.  

In a March 2014 statement, the Veteran asserted that his knee was injured in the same accident that caused his nasal disability.

In an additional March 2014 statement, the Veteran's sister indicated that the Veteran had injured his right knee in an accident during service and that the injury had caused him extensive pain for many years.  

As discussed, service connection for a right knee disability has been previously denied because such disability was not incurred in or aggravated by service.  Since the November 2001 rating decision, evidence added to the record includes an X-ray report showing a bone fragment in the right knee and statements by the Veteran and his sister attesting to an injury during service.  The X-ray showing current disability of the right knee is cumulative in that evidence showing current right knee symptoms was of record at the time of the previous final denials.  Moreover, the assertions of the Veteran and his sister are also cumulative to the extent that the Veteran's claim of injury in service was also before the AOJ at the time of the previous final decisions.  

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the November 2001 rating decision has not been addressed by new evidence much less cured, and the claim of entitlement to service connection for a right knee disability may not be reopened.  

Effective Date

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

The Veteran submitted a claim of entitlement to service connection for sleep apnea on May 1, 2012.  He specified that he sought service connection for sleep apnea as secondary to his service-connected deviated septum.  

In an October 2013 statement received by the RO in January 2014, the Veteran indicated that since his in-service injury he had breathed through his mouth.  He noted that his physician had told him that sleep apnea was associated with his nose injury.  

A January 2013 private sleep study revealed obstructive sleep apnea syndrome.  

Having carefully reviewed the record, the Board concludes that an effective date of May 1, 2012, for the grant of service connection for sleep apnea is warranted.  Notably, this is the date on which the Veteran's claim of entitlement to service connection was received.  Thus, this is the proper effective date for the grant of service connection.  

The Board acknowledges that the Veteran's attorney has pointed to a statement from the Veteran received by VA on March 19, 2012, wherein the Veteran stated that he had experienced continually worsening problems with his breathing and was having difficulty sleeping.  However, the Board concludes that this statement did not adequately express an intent on the part of the Veteran to seek service connection for sleep apnea.  In sum, the pertinent and undisputed facts in this case are that a claim of entitlement to service connection for sleep apnea was not submitted until May 1, 2012.   Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for sleep apnea.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for apnea until receipt of the Veteran's May 1, 2012.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is May 1, 2012, the date of receipt of the Veteran's claim of entitlement to service connection.


ORDER

Entitlement to service connection for panic disorder and mood disorder is granted.

New and material evidence having not been received, the claim of entitlement to service connection for a right knee disability is not reopened.

Entitlement to an effective date of May 1, 2012 for the award of service connection for sleep apnea is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

In a July 2014 rating decision, the RO determined that a July 6, 1953 rating decision that granted service connection for residuals of fracture of the nasal bone and assigned a 10 percent evaluation did not contain CUE.  It further determined that a September 21, 1981 rating decision that continued the 10 percent evaluation did not contain CUE.  In August 2014, the Veteran's attorney submitted a notice of disagreement with respect to the July 2014 rating decision.

In a May 2015 rating decision, the RO granted service connection for status post stroke with voiding dysfunction, bowel impairment, and difficulty speaking and assigned a 20 percent evaluation effective February 9, 2015.  It also denied a TDIU.  In June 2015, the Veteran's attorney submitted a notice of disagreement with respect to the effective date of award and evaluation of stroke residuals and as to the denial of a TDIU.

The filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the appellant a statement of the case on the issues of  whether there was CUE in the July 6, 1953 or September 21, 1981 rating decisions, entitlement to an initial evaluation in excess of 20 percent for stroke residuals, entitlement to an effective date prior to February 9, 2015 for the grant of service connection for stroke residuals, and entitlement to a TDIU pursuant to 38 C.F.R. § 19.26 (2014).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


